— Appeal from a judgment of the County Court of Chemung County (Buckley, J.), rendered August 19, 2002, convicting defendant upon his plea of guilty of the crime of robbery in the second degree.
Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the *900record, defense counsel’s brief and defendant’s pro se submissions, we agree. In satisfaction of an 11-count indictment, defendant pleaded guilty to the crime of robbery in the second degree and was sentenced as a second felony offender in accordance with the plea agreement to the minimum prison term of seven years and five years of postrelease supervision. The judgment is, accordingly, affirmed and application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Mercure, J.P., Peters, Mugglin, Rose and Kane, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.